DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

The specification is objected to as failing to provide proper antecedent basis for
the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: “sky portion” [see claims 1, 11, 14 and 19].

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixture structure [claim 1, line 3], the light source [claim 1, line 5], the panel support member [claim 1, line 6] and the architectural skylight effect creating spacer [claim 19, line 3] must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:
With respect to claim 15, applicant should include “the” or “said” before “frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1:  The following elements have not been recited in the specification or shown in the drawings and therefore these elements are unclear to one skilled in the art:  fixture structure [line 3], light source (line 5] and panel support member [line 6].
Claims 2-6 depend from a claim which fails to comply with the enablement requirement.
With respect to claim 7, the sky portion” is unclear as it has not
been defined in the specification.
With respect to claim 8:  It is assumed the “trim member” is the “trim ring” [606].
Claims 9-10 depend from a claim which fails to comply with the enablement requirement.
With respect to claim 19:  The following element has not been recited in the specification or shown in the drawings and therefore this element is unclear to one skilled in the art:  architectural skylight effect creating spacer [line 3].
Claim 20 depend from a claim which fails to comply with the enablement requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11 of U.S. Patent No. 11,149,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 11,149,900, claim 1, recites a trompe-l'oeil skylight fixture system comprising: a fixture for generating a sky illusion on a panel, the fixture comprising: a fixture structure forming a peripheral portion of said fixture [lines 1-5:  the instant “fixture structure” is equivalent to the claimed “fixture housing”]; said panel, having a viewing side and an illumination side [lines 6-7:  the instant “panel” is equivalent to the claimed “image panel”]; a light source to illuminate said panel on said illumination side [lines 8-9:  the instant “light source” is obvious over the claimed “device” as the purpose of the “device” is “to illuminate”]; and a panel support member on said viewing side [lines 10:  the instant “panel support member” is equivalent to the claimed “image panel support member”]; wherein said fixture is configured to be installed into a ceiling and said panel support member contacts said panel on a periphery of said panel [lines 11-14:  the instant language is broader than the claimed language; the instant “panel” is equivalent to the claimed “image panel”]. 
With respect to instant claim 2, U.S. Patent No. 11,149,900, claim 2, recites said panel support member makes contact with said panel directly [the instant “panel” is equivalent to the claimed “image panel”].  
With respect to instant claim 3, U.S. Patent No. 11,149,900, claim 3, recites a frame configured to displace said fixture from said ceiling [the instant language is broader than the claimed language].  
With respect to instant claim 4, U.S. Patent No. 11,149,900, claim 4, recites said frame and said panel support member are not separate structures [the instant “panel support member” is equivalent to the claimed “image panel support member”].  
With respect to instant claim 5, U.S. Patent No. 11,149,900, claim 5 recites said light source comprises a man-made light source [the instant language is broader than the claimed language].  
With respect to instant claim 6, U.S. Patent No. 11,149,900, claim 5, recites said man-made light source is a backlight lamp.
With respect to instant claim 7, U.S. Patent No. 11,149,900, claim 6, recites panel comprises an illusion of a sky portion [the instant “illusion of a sky portion” is equivalent to the claimed “image of a sky scene”].  
With respect to instant claim 8, U.S. Patent No. 11,149,900, claim 7, recites a trim member disposed on said viewing side of said panel [the instant “panel” is equivalent to the claimed “image panel”].  
With respect to instant claim 9, U.S. Patent No. 11,149,900, claim 8, recites said panel comprises a translucent panel the [instant “panel” is equivalent to the claimed “image panel”].  
With respect to instant claim 10, U.S. Patent No. 11,149,900, claim 1, does not recites said ceiling is a horizontal ceiling.  Horizontal ceilings are well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to form the ceiling of U.S. Patent No. 11,149,900, claim 1 to be a horizontal ceiling to make the device by usable in the majority of ceilings making the device more useable and profitable.
With respect to instant claim 11, U.S. Patent No. 11,149,900, claim 4, recites a virtual skylight comprising: a fixture for creating an illusion of a sky portion [claim 1, lines 1-2 is equivalent to the claimed structure]; and a frame disposed adjacent to said fixture [claim 1, line 12-14: “the image panel support contacts the image panel only an a periphery of the image panel” which is adjacent and the frame contains the image panel support “the frame and the image panel support member are not separate structures”, see claim 5] and further configured to displace said fixture from a ceiling portion [equivalent to claim 3]; said frame defining a central region therein [claim 1, line 12-14: since “the image panel support contacts the image panel only an a periphery of the image panel” inherently the image panel support or frame would defining a central region therein.  
With respect to instant claim 12, U.S. Patent No. 11,149,900, claim 4, does not recite said frame is disposed adjacent to said fixture and has a rectangular shape.  Rectangular skylight fixtures are well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to form the fixture of U.S. Patent No. 11,149,900, claim 4, to have a rectangular shape to more closely mimic the shape of known skylight fixtures.
With respect to instant claim 13, U.S. Patent No. 11,149,900, claim 4, recites said frame is a regressed frame [claim 3 describes a regressed frame].  
With respect to instant claim 14, U.S. Patent No. 11,149,900, claim 4, recites said illusion of a sky portion is provided by illuminating an image panel on the illuminating side [claim 1, lines 8-9] and the image panel has a viewing side and an illuminating side [claim 1, lines 6-7] but does not disclose the image panel is a translucent panel.  Inherently the image panel is a translucent panel.  If the image panel was not a translucent panel there would be no need to illuminating an image panel on the illuminating side which is on the opposite side of the viewing side.
With respect to instant claims 15-17, U.S. Patent No. 11,149,900, claim 4, does not recite the frame is an extruded aluminum frame.  Extruded aluminum is well known in the art and is easily and inexpensively manufactured and is corrosion resistant and strong.  It would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 11,149,900, claim 4, from extruded aluminum to employ the known manufacturing and material benefits of extruded aluminum.
With respect to instant claim 18, U.S. Patent No. 11,149,900, claim 4 does not disclose the spacer or frame is independent and separable from said light emitting fixture.  Since the spacer/frame is formed of different materials (the frame being extruded aluminum and the frame being obviously made of other materials since extruded aluminum does not illuminate) it would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 11,149,900, claim 4, to be independent and separable from said light emitting fixture so they may be shipped separately and replaced independently as needed.
With respect to instant claim 19, U.S. Patent No. 11,149,900, claim 11, recites a system for generating an illusion of a sky portion [sky image: claim 10, lines 11-12]; the system comprising: a light-emitting fixture [claim 10, lines 2-3]; an architectural skylight effect creating spacer [claim 11, the instant spacer is equivalent to the claimed regressed aluminum frame]; 16PATENT APPLICATION ATTORNEY DOCKET NO. 105316.1771 C1P 1C4 wherein said light-emitting fixture and said architectural skylight effect creating spacer are configured to be installed into a portion of a building structure [claim 10, lines 5-7: building structure is broader than the claimed ceiling; the regressed aluminum frame is between the ceiling and the fixture]; wherein said architectural skylight effect creating spacer contacts said light-emitting fixture on a periphery of said light-emitting fixture [equivalent to claim 10, lines 8-10]; and wherein said light-emitting fixture emulates a sky portion [equivalent to claim 10, lines 11-12].  
With respect to instant claim 20, U.S. Patent No. 11,149,900, claim 11, recites said architectural skylight effect creating spacer is metal frame [claim 11, the instant spacer is equivalent to the claimed regressed aluminum frame],16PATENT APPLICATION ATTORNEY DOCKET NO. 105316.1771 C1P 1C4and wherein said portion of a building structure is a ceiling portion [claim 10, line 7].
U.S. Patent No. 11,149,900, claim 11, does not recite said frame is disposed adjacent to said fixture and has a rectangular shape.  Rectangular skylight fixtures are well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to form the fixture of U.S. Patent No. 11,149,900, claim 11, to have a rectangular shape to more closely mimic the shape of known skylight fixtures.
U.S. Patent No. 11,149,900, claim 11, does not recite the frame is an extruded aluminum frame.  Extruded aluminum is well known in the art and is easily and inexpensively manufactured and is corrosion resistant and strong.  It would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 11,149,900, claim 11, from extruded aluminum to employ the known manufacturing and material benefits of extruded aluminum.
U.S. Patent No. 11,149,900, claim 11 does not disclose the spacer or frame is independent and separable from said light emitting fixture.  Since the spacer/frame is formed of different materials (the frame being extruded aluminum and the frame being obviously made of other materials since extruded aluminum does not illuminate) it would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 11,149,900, claim 11, to be independent and separable from said light emitting fixture so they may be shipped separately and replaced independently as needed.

Claims 11-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6 and 8 of U.S. Patent No. 10,125,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the patented claims, as follows:
With respect to instant claim 11, U.S. Patent No. 10,125,932, claim 5, recites a virtual skylight comprising: a fixture for creating an illusion of a sky portion; and a frame disposed adjacent to said fixture and further configured to displace said fixture from a ceiling portion; said frame defining a central region therein [the instant “said frame defining a central region therein” is equivalent to the claimed “said frame configured with an image void therein”].  
With respect to instant claim 12, U.S. Patent No. 10,125,932, claim 6, recites said frame is disposed adjacent to said fixture and has a rectangular shape.  
With respect to instant claim 14, U.S. Patent No. 10,125,932, claim 8, recites said illusion of a sky portion is provided by lighting a translucent panel.  
With respect to instant claims 15-17, U.S. Patent No. 10,125,932, claim 5, does not recite the frame is an extruded aluminum frame.  Extruded aluminum is well known in the art and is easily and inexpensively manufactured and is corrosion resistant and strong.  It would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 10,125,932, claim 5, from extruded aluminum to employ the known manufacturing and material benefits of extruded aluminum.
With respect to instant claim 18, U.S. Patent No. 10,125,932, claim 5 does not disclose the spacer or frame is independent and separable from said light emitting fixture.  Since the spacer/frame is formed of different materials (the frame being extruded aluminum and the frame being obviously made of other materials since extruded aluminum does not illuminate) it would have been well within the skill of one versed in the art at the time the invention was made to form the frame of U.S. Patent No. 10,125,932, claim 5, to be independent and separable from said light emitting fixture so they may be shipped separately and replaced independently as needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-12, 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tarpo (2007/0008729).
With respect to claim 11, Tarpo discloses a virtual skylight [figures 2, 2 and 5] comprising: a fixture [3] for creating an illusion of a sky portion [paragraph 0029: Image panel may include a “sky or planetary scene”]; and a frame [9] disposed adjacent to said fixture [3] and further configured to displace said fixture [3] from a ceiling portion [10: note the gap between the edge of the ceiling, 10, and the fixture, 3]; said frame [9] defining a central region therein.  
With respect to claim 12, Tarpo discloses said frame [9] is disposed adjacent to said fixture [3] and has a rectangular shape [figure 2].  
With respect to claim 14, Tarpo discloses said illusion of a sky portion [paragraph 0029: Image panel may include a “sky or planetary scene”] is provided by lighting a translucent panel [2, 4].  
With respect to claims 15-17, Tarpo does not disclose the frame is an extruded aluminum frame.  Extruded aluminum is well known in the art and is easily and inexpensively manufactured and is corrosion resistant and strong.  It would have been well within the skill of one versed in the art at the time the invention was made to form the frame of Tarpo from extruded aluminum to employ the known manufacturing and material benefits of extruded aluminum.
With respect to claim 18, Tarpo discloses said fixture [3] and said frame [9]are independent and separable with respect to each other. 
With respect to claim 19, Tarpo discloses a system for generating an illusion of a sky portion; the system comprising: a light-emitting fixture [3]; an architectural skylight effect creating spacer [9];16PATENT APPLICATION ATTORNEY DOCKET NO. 105316.1771 C1P 1C4wherein said light-emitting fixture and said architectural skylight effect creating spacer [9] are configured to be installed into a portion of a building structure [ceiling]; wherein said architectural skylight effect creating spacer [9] contacts said light-emitting fixture [3] on a periphery of said light-emitting fixture [3: see figure 5]; and wherein said light-emitting fixture [3] emulates a sky portion [paragraph 0029: Image panel may include a “sky or planetary scene”].  
With respect to claim 20, Tarpo discloses said architectural skylight effect creating spacer [9] is rectangular [figure 2], which is independent and separable from said light emitting fixture [3]; and wherein said portion of a building structure is a ceiling portion.
Tarpo does not disclose the frame is an extruded metal frame.  Extruded metal is well known in the art and is easily and inexpensively manufactured and is strong.  It would have been well within the skill of one versed in the art at the time the invention was made to form the frame of Tarpo from extruded metal to employ the known manufacturing and material benefits of extruded metal.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and the double patenting rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
In a trompe-l'oeil skylight fixture system comprising: a fixture for generating a sky illusion on a panel, the fixture comprising: a fixture structure forming a peripheral portion of said fixture; said panel, having a viewing side and an illumination side; a light source to illuminate said panel on said illumination side; and a panel support member on said viewing side; wherein said fixture is configured to be installed into a ceiling prior art fails to show or suggest the panel support member contacts said panel on a periphery of said panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875